Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-6 and 8-9 are allowed.  

Kammuri (US Patent Application 2013/0071676 A1, published 21 Mar. 2013, hereinafter Kammuri) teaches a copper foil composite comprising a copper foil and a resin layer (Abstract), including a three-layer, resin layer/copper foil/resin layer structure (paragraph 0023).  Kammuri teaches that his copper foil composite has excellent formability while preventing a copper foil from breaking even under severe and complex deformation (paragraph 0013).  Kammuri teaches that the resin film may be laminated on the copper foil using an adhesive agent (adhesive layer) between the resin film and the copper foil (paragraph 0020).  Kammuri teaches that for good deformability his copper foil composite satisfies three inequalities:
f3*t3/f2*t2 > 1, where f3 and f2 are the stress in the resin and foil at a strain of 4%, respectively, and t3 and t2 are the thicknesses of the two resin layers and of the copper foil, respectively (paragraph 0010).  
33*f1 > F*T, where f1is the peeling strength of the copper foil/resin, F is the strength of the composite under a tensile strain of 30% and T is the thickness of the copper foil composite (paragraph 0010), and 
0.7 < I/L > 1,where I is the tensile breaking strain of the copper foil and L is the tensile breaking strain of the resin layers (paragraph 0012).
Kammuri teaches that when the adhesion strength between the copper foil and the resin layer is low, the deformation behavior of the resin layer is not transmitted to the copper foil, so the ductility is not improved (paragraph 0024).  The peel strength of the teaching examples of Kammuri range from 0.60 to 2.15 N/mm (paragraph 0063 and Table 1).

Kammuri does not disclose that the claimed inequalities:
60 MPa [Symbol font/0xA3] [Symbol font/0x73]Y [Symbol font/0xA3] 150 MPa
1.5 [Symbol font/0xA3] [Symbol font/0x73]b/[Symbol font/0x73]Y
are satisfied for his copper foil composite.

In the declaration filed 5 Mar. 2021, applicant estimated the ratio of the stress at break, [Symbol font/0x73]b, to the stress at a strain of 5%, [Symbol font/0x73]b, for the teaching example 18 of Kammuri, which satisfies the stress-thickness inequalities taught by Kammuri.  Applicant estimates this ratio [Symbol font/0x73]b/[Symbol font/0x73]Y to be about 1.38*90% or 1.24, which is outside the claimed range of 1.5 ≤ [Symbol font/0x73]b/[Symbol font/0x73]Y.  Since this teaching example of Kammuri does not satisfy the claimed inequalities, then the copper foil composite taught by Kammuri does not inherently satisfy the claimed stress inequalities; thus, Kammuri does not teach the claimed invention.


Furukawa does not disclose the claimed stress inequalities for his metal-resin laminate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787